


110 HR 1210 IH: Utah Recreational Land Exchange Act of

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1210
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Matheson (for
			 himself, Mr. Cannon, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the exchange of certain land in Grand, San
		  Juan, and Uintah Counties, Utah, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Utah Recreational Land Exchange Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the area
			 surrounding the Colorado River in Grand and San Juan Counties, Utah, and
			 Dinosaur National Monument and the Book Cliffs in Uintah County, Utah, contains
			 nationally recognized scenic vistas, significant archaeological and historic
			 resources, valuable wildlife habitat, and outstanding opportunities for public
			 recreation that are enjoyed by hundreds of thousands of people annually;
				(2)the State of Utah
			 owns multiple parcels of land in the area that were granted to the State under
			 the Act of July 16, 1894 (28 Stat. 107, chapter 138), to be held in trust for
			 the benefit of the public school system and other public institutions of the
			 State;
				(3)the parcels of
			 State trust land are largely scattered in checkerboard fashion amid the Federal
			 land comprising the area of the Colorado River corridor, the Dinosaur National
			 Monument, and the Book Cliffs;
				(4)the State trust
			 land in the area of the Colorado River corridor, Dinosaur National Monument,
			 and the Book Cliffs includes significant natural and recreational features,
			 including—
					(A)portions of
			 Westwater Canyon of the Colorado River;
					(B)the nationally
			 recognized Kokopelli and Slickrock trails;
					(C)several of the
			 largest natural rock arches in the United States;
					(D)multiple
			 wilderness study areas and proposed wilderness areas; and
					(E)viewsheds for
			 Arches National Park and Dinosaur National Monument;
					(5)the large presence
			 of State trust land located in the Colorado River corridor, Dinosaur National
			 Monument, and the Book Cliffs area makes land and resource management in the
			 area more difficult, costly, and controversial for the United States and the
			 State of Utah;
				(6)although the State
			 trust land was granted to the State to generate financial support for public
			 schools in the State through the sale or development of natural resources,
			 development of those resources in the Colorado River corridor, Dinosaur
			 National Monument, and the Book Cliffs area may be incompatible with managing
			 the area for recreational, natural, and scenic resources;
				(7)the United States
			 owns land and interests in land in other parts of the State of Utah that can be
			 transferred to the State in exchange for the State trust land without
			 jeopardizing Federal management objectives or needs; and
				(8)it is in the
			 public interest to exchange federally owned land in the State for the Utah
			 State trust land located in the Colorado River Corridor, Dinosaur National
			 Monument, and the Book Cliffs area, on terms that are fair to the United States
			 and the State of Utah.
				(b)PurposeIt
			 is the purpose of this Act to direct, facilitate, and expedite the exchange of
			 certain Federal land and non-Federal land in the State to further the public
			 interest by—
				(1)exchanging Federal
			 land that has limited recreational and conservation resources; and
				(2)acquiring State
			 trust land with important recreational, scenic, and conservation resources for
			 permanent public management and use.
				3.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the land located in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)BLM
			 Subsurface only Proposed for Transfer to State Trust Lands;
				(B)BLM Surface
			 only Proposed for Transfer to State Trust Lands; and
				(C)BLM Lands
			 Proposed for Transfer to State Trust Lands.
				(2)Grand county
			 mapThe term Grand
			 County Map means the map prepared by the Bureau of Land Management
			 entitled Utah Recreational Land Exchange Act Grand County, dated
			 September 22, 2006, and relating to the exchange of Federal land and
			 non-Federal land in Grand and San Juan Counties, Utah.
			(3)MapsThe
			 term maps means the Grand County Map and the Uintah County
			 Map.
			(4)Non-Federal
			 landThe term non-Federal land means the land in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)State Trust
			 Land Proposed for Transfer to BLM; and
				(B)State Trust
			 Minerals Proposed for Transfer to BLM.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Utah, as trustee under the Utah
			 State School and Institutional Trust Lands Management Act (Utah Code Ann.
			 53C–1–101 et seq.).
			(7)Uintah County
			 MapThe term Uintah
			 County Map means the map prepared by the Bureau of Land Management
			 entitled Utah Recreational Land Exchange Act Uintah County,
			 dated September 22, 2006, and relating to the exchange of Federal land and
			 non-Federal land in Uintah County, Utah.
			4.Exchange of
			 land
			(a)In
			 generalIf, not later than 30 days after the date of enactment of
			 this Act, the State offers to convey to the United States title to the
			 non-Federal land, the Secretary shall—
				(1)accept the offer;
			 and
				(2)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the State all right, title, and interest of the United States in and
			 to the Federal land.
				(b)Conveyance of
			 parcels in phases
				(1)In
			 generalNotwithstanding that appraisals for all of the parcels of
			 Federal land and non-Federal land may not have been completed under section 5,
			 parcels of the Federal land and non-Federal land may be exchanged under
			 subsection (a) in 3 phases beginning on the date on which the appraised values
			 of the parcels included in the applicable phase are approved under section
			 5(b)(5).
				(2)PhasesThe
			 3 phases referred to in paragraph (1) are—
					(A)phase 1,
			 consisting of the non-Federal land identified as phase one land
			 on the Grand County Map;
					(B)phase 2,
			 consisting of the non-Federal land identified as phase two land
			 on the Grand County Map and the Uintah County Map; and
					(C)phase 3,
			 consisting of any remaining non-Federal land that is not identified as
			 phase one land or phase two land on the Grand
			 County Map or the Uintah County Map.
					(3)No agreement on
			 exchangeIf agreement has not been reached with respect to the
			 exchange of an individual parcel of Federal land or non-Federal land, the
			 Secretary and the State may agree to set aside the individual parcel to allow
			 the exchange of the other parcels of Federal land and non-Federal land to
			 proceed.
				(c)Appurtenant
			 water rightsAny conveyance of a parcel of Federal land or
			 non-Federal land under this Act shall include the conveyance of water rights
			 appurtenant to the parcel conveyed.
			(d)Timing
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 exchange of land authorized by subsection (a) shall be completed not later than
			 330 days after the date on which the State makes the Secretary an offer to
			 convey the non-Federal land under that subsection.
				(2)ExceptionThe
			 deadline established under paragraph (1) shall not apply to a parcel of land,
			 the value of which is being determined under section 5(b)(6)(C).
				(3)ExtensionThe
			 Secretary and the State may mutually agree to extend the deadline specified in
			 paragraph (1).
				(e)ComplianceExcept
			 as otherwise provided in this Act, the exchange of land shall be carried out in
			 compliance with all laws and regulations applicable to the exchange of Federal
			 land for non-Federal land.
			5.Exchange
			 valuation, appraisals, and equalization
			(a)Equal value
			 exchangeThe value of the Federal land and non-Federal land to be
			 exchanged under this Act—
				(1)shall be equal;
			 or
				(2)shall be made
			 equal in accordance with subsection (c).
				(b)Appraisals
				(1)In
			 generalThe value of the Federal land and the non-Federal land
			 shall be determined by appraisals conducted in accordance with—
					(A)section 206(d) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d));
			 and
					(B)section 2201.3 of
			 title 43, Code of Federal Regulations (or successor regulations).
					(2)Selection of
			 appraiserThe appraisals of the Federal land and non-Federal land
			 shall be conducted by 1 or more independent third-party appraisers selected
			 jointly by the Secretary and the State.
				(3)Costs
					(A)In
			 generalThe Secretary and the State shall share third-party
			 appraisal costs equally.
					(B)AdjustmentThe
			 Secretary and the State may agree to adjust the relative value of the Federal
			 land and non-Federal land to be exchanged under this Act if the Secretary or
			 the State has paid a disproportionate share of the third-party appraisal
			 costs.
					(4)Valuation of
			 unleased federal land; revenue sharing
					(A)In
			 generalAny parcel of Federal land that, as of the date of
			 appraisal, is not leased under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.), shall be appraised without
			 regard to the presence of minerals subject to lease under that Act, if, after
			 conveyance of the applicable parcel to the State, the State agrees to pay to
			 the United States—
						(i)50
			 percent of any bonus or rental payments (in the form of money or other
			 consideration) that the State receives for the disposition of any interest in
			 the minerals after the date of conveyance; and
						(ii)an
			 amount equal to—
							(I)the fraction of
			 gross proceeds from mineral production (in the form of money or other
			 consideration) to which the United States would have been entitled as a
			 production royalty if the land had been—
								(aa)retained by the
			 United States; and
								(bb)leased
			 under the provisions of that Act in effect on the date of this Act;
			 minus
								(II)the portion of
			 production royalties that would otherwise be payable to the State under section
			 35 of the Mineral Leasing Act (30 U.S.C. 191).
							(B)Obligation as
			 covenantThe obligation of the State to pay bonus, rental, and
			 royalty revenues to the United States under subparagraph (A) shall be a
			 permanent covenant running with the applicable parcel of Federal land conveyed
			 to the State.
					(C)Special
			 accountAll revenues received by the United States under this
			 paragraph shall be deposited in a special account in the Treasury of the United
			 States and shall be available without further appropriation to the Secretary
			 until expended for—
						(i)the equalization of values as provided in
			 subsection (c)(1);
						(ii)the
			 purchase of lands or interests therein within the State of Utah that are
			 otherwise eligible for purchase under the Federal Lands Transaction
			 Facilitation Act (43 U.S.C. 2301 et seq.); or
						(iii)the purchase of
			 lands or interests therein owned by the State of Utah as trustee under the Utah
			 State School and Institutional Trust Lands Management Act that are determined
			 by the Secretary to have outstanding characteristics for outdoor recreation,
			 wildlife habitat, wilderness, or other natural resources.
						(D)AcquisitionAny
			 land acquired under this section shall be—
						(i)from
			 a willing seller;
						(ii)contingent on the conveyance of title
			 acceptable to the Secretary, using title standards of the Attorney
			 General;
						(iii)at a price not to exceed fair market value
			 consistent with applicable provisions of the Uniform Appraisal Standards for
			 Federal Land Acquisitions; and
						(iv)managed as part of the unit within which it
			 is contained.
						(5)Review and
			 approval
					(A)In
			 generalNot later than 120 days after the date on which the
			 appraiser is selected under paragraph (2), the appraiser shall submit to the
			 Secretary and the State a copy of the completed appraisals for review.
					(B)Approval or
			 disapprovalNot later than 90 days after the date of receipt of
			 an appraisal under subparagraph (A), the Secretary and the State shall
			 independently approve or disapprove the appraisal.
					(6)Determination of
			 value
					(A)Determination by
			 secretary and stateIf the Secretary and the State are unable to
			 agree on the value of a parcel of land, the value of the parcel may be
			 determined by the Secretary and the State in accordance with paragraphs (2) and
			 (4) of section 206(d) of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716(d)).
					(B)Valuation of
			 leased Federal land
						(i)In
			 generalIf value is attributed to any parcel of Federal land
			 because of the presence of minerals subject to leasing under the Mineral
			 Leasing Act (30 U.S.C. 191 et seq.), and the parcel is subject to an existing
			 lease under that Act, the value of the parcel shall be equal to the value of
			 the parcel as determined under this section, as adjusted under clause
			 (ii).
						(ii)Adjustment
							(I)In
			 generalThe value of the parcel subject to a lease under clause
			 (i) shall be reduced by the percentage of the Federal revenue sharing
			 obligation under section 35(a) of the Mineral Leasing Act (30 U.S.C.
			 191(a)).
							(II)No property
			 rightAn adjustment under subclause (I) shall not be considered
			 to be a property right of the State.
							(C)Determination by
			 court
						(i)In
			 generalNotwithstanding any other provision of law, if the
			 Secretary and the State have not agreed on the value of a parcel by the date
			 that is 1 year after the date of enactment of this Act, a Federal district
			 court (including the United States District Court for the District of Utah,
			 Central Division) shall have jurisdiction to determine the value of the
			 parcel.
						(ii)LimitationAn
			 action to determine the value of a parcel under clause (i) shall be brought not
			 earlier than 1 year, but not more than 3 years, after the date of enactment of
			 this Act.
						(D)Availability of
			 appraisals
						(i)In
			 generalAll final appraisals, appraisal reviews, and
			 determinations of value for land to be exchanged under this Act shall be
			 available for public review at the Utah State Office of the Bureau of Land
			 Management at least 30 days before the conveyance of the applicable
			 parcels.
						(ii)PublicationThe
			 Secretary shall publish in a newspaper of general circulation in Salt Lake
			 County, Utah, a notice that the appraisals are available for public
			 inspection.
						(c)Equalization of
			 values
				(1)Surplus of
			 non-Federal landIf after
			 completion of the appraisal and dispute resolution process under subsection
			 (b), the value of the non-Federal land exceeds the value of the Federal land
			 the Secretary shall, in partial exchange for the non-Federal land, provide for
			 payment to the State of the amount necessary to equalize values from funds made
			 available under the special account established by subsection (b)(4)(C). The
			 State shall be entitled to receive a reasonable rate of interest at a rate
			 equivalent to a five-year Treasury note on the balance of the value owed by the
			 United States from the effective date of the exchange until full value is
			 received by the State.
				(2)Surplus of
			 Federal landIf after completion of the appraisal and dispute
			 resolution process under subsection (b), the value of the Federal land exceeds
			 the value of the non-Federal land, the value of the Federal land and
			 non-Federal land may be equalized by—
					(A)the Secretary,
			 after consultation with the State, removing parcels of Federal land from the
			 exchange until the value is equal; or
					(B)the Secretary and
			 the State adding additional State trust land to the non-Federal land,
			 if—
						(i)the
			 additional land has been appraised in accordance with an ongoing Federal
			 acquisition process or program; and
						(ii)the
			 appraised value (as determined under clause (i)) has been accepted by the
			 Secretary.
						(3)Notice and
			 public inspection
					(A)In
			 generalIf the Secretary and the State determine to add or remove
			 land from the exchange, the Secretary shall—
						(i)publish in a
			 newspaper of general circulation in Salt Lake County, Utah, a notice that
			 identifies when and where a revised exchange map will be available for public
			 inspection; and
						(ii)transmit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a copy of the revised
			 exchange map.
						(B)LimitationThe
			 Secretary and the State shall not add or remove land from the exchange until at
			 least 20 days after the date on which the notice is published under
			 subparagraph (A)(i) and the map is transmitted under subparagraph
			 (A)(ii).
					(d)Resource
			 report
				(1)In
			 generalWith respect to each parcel of Federal land to be
			 conveyed to the State, the Secretary shall prepare a report, based on land
			 management plans, resource inventories, and surveys existing on the date on
			 which the report is prepared, that identifies any significant resource values,
			 issues, or management concerns associated with the parcel.
				(2)Notice and
			 inspectionA report shall be subject to the public notice and
			 inspection in accordance with subsection (b)(6)(D).
				6.Status and
			 management of land after exchange
			(a)Administration
			 of non-Federal land
				(1)In
			 generalSubject to paragraph (2) and in accordance with section
			 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(c)), the non-Federal land acquired by the United States under this Act
			 shall become part of, and be managed as part of, the Federal administrative
			 unit or area in which the land is located.
				(2)Mineral leasing
			 and occupancy
					(A)In
			 generalSubject to valid existing rights, the non-Federal land
			 acquired by the United States under this Act shall be withdrawn from the
			 operation of the mineral leasing and mineral material disposal laws until the
			 later of—
						(i)the
			 date that is 2 years after the date of enactment of this Act; or
						(ii)the
			 date on which the Record of Decision authorizing the implementation of the
			 applicable resource management plans under section 202 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712) is signed.
						(B)ExceptionAny
			 land identified on the maps as Withdrawal Parcels is withdrawn
			 from the operation of the mineral leasing and mineral material disposal
			 laws.
					(3)Receipts
					(A)In
			 generalAny receipts derived from the non-Federal land acquired
			 under this Act shall be paid into the general fund of the Treasury.
					(B)Applicable
			 lawMineral receipts from the non-Federal land acquired under
			 this Act shall not be subject to section 35 of the Mineral Leasing Act (30
			 U.S.C. 191).
					(b)Withdrawal of
			 Federal land prior to exchangeSubject to valid existing rights,
			 during the period beginning on the date of enactment of this Act and ending on
			 the earlier of the date that is 3 years after the date of enactment of this Act
			 or the date on which the Federal land is conveyed under this Act, the Federal
			 land is withdrawn from—
				(1)disposition (other
			 than disposition under section 4) under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)the operation
			 of—
					(A)the mineral
			 leasing laws;
					(B)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.); and
					(C)the first section
			 of the Act of July 31, 1947 (commonly known as the Materials Act of
			 1947) (30 U.S.C. 601).
					(c)Grazing
			 permits
				(1)In
			 generalIf land acquired under this Act is subject to a lease,
			 permit, or contract for the grazing of domestic livestock in effect on the date
			 of acquisition, the person or entity acquiring the land shall allow the grazing
			 to continue for the remainder of the term of the lease, permit, or contract,
			 subject to the related terms and conditions of user agreements, including
			 permitted stocking rates, grazing fee levels, access rights, and ownership and
			 use of range improvements.
				(2)RenewalTo
			 the extent allowed by Federal or State law, on expiration of any grazing lease,
			 permit, or contract described in paragraph (1), the holder of the lease,
			 permit, or contract shall be entitled to a preference right to renew the lease,
			 permit, or contract.
				(3)Cancellation
					(A)In
			 generalNothing in this Act prevents the Secretary or the State
			 from canceling or modifying a grazing permit, lease, or contract if the land
			 subject to the permit, lease, or contract is sold, conveyed, transferred, or
			 leased for nongrazing purposes by the party.
					(B)LimitationExcept
			 to the extent reasonably necessary to accommodate surface operations in support
			 of mineral development, the Secretary or the State shall not cancel or modify a
			 grazing permit, lease, or contract because the land subject to the permit,
			 lease, or contract has been leased for mineral development.
					(4)Base
			 propertiesIf land conveyed by the State under this Act is used
			 by a grazing permittee or lessee to meet the base property requirements for a
			 Federal grazing permit or lease, the land shall continue to qualify as a base
			 property for the remaining term of the lease or permit and the term of any
			 renewal or extension of the lease or permit.
				(d)Hazardous
			 materials
				(1)In
			 generalThe Secretary and, as a condition of the exchange, the
			 State shall make available for review and inspection any record relating to
			 hazardous materials on the land to be exchanged under this Act.
				(2)CostsThe
			 costs of remedial actions relating to hazardous materials on land acquired
			 under this Act shall be paid by those entities responsible for the costs under
			 applicable law.
				7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
